
	
		I
		112th CONGRESS
		2d Session
		H. R. 6455
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Science, Space, and
			 Technology, the
			 Judiciary, Ways and
			 Means, Foreign
			 Affairs, and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  a veterans jobs corps, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Jobs Corps Act of
			 2012.
		2.Veterans Jobs
			 Corps
			(a)EstablishmentThe
			 Secretary of Veterans Affairs shall, in cooperation with the Attorney General,
			 the Secretary of Agriculture, the Secretary of Commerce, the Secretary of
			 Homeland Security, the Secretary of the Interior, and the Commanding General of
			 the United States Army Corps of Engineers, establish a veterans jobs corps to
			 employ veterans—
				(1)in conservation,
			 resource management, and historic preservation projects on public lands and
			 maintenance and improvement projects for cemeteries under the jurisdiction of
			 the National Cemetery Administration; and
				(2)as firefighters
			 and law enforcement officers.
				(b)Conservation,
			 resource management, historic preservation, and cemetery maintenance and
			 improvement projects
				(1)In
			 generalAs part of the veterans jobs corps, the Secretary of
			 Veterans Affairs, the Secretary of Agriculture, the Secretary of Commerce, the
			 Secretary of the Interior, and the Commanding General of the United States Army
			 Corps of Engineers shall—
					(A)employ veterans to
			 carry out projects described in subsection (a)(1); or
					(B)award grants to,
			 or enter into contracts with, State governments, local governments, or
			 nongovernmental entities to employ veterans to carry out projects described in
			 subsection (a)(1).
					(2)PriorityIn
			 employing or awarding grants or contracts to employ veterans under this
			 subsection, the Secretary of Veterans Affairs, the Secretary of Agriculture,
			 the Secretary of Commerce, the Secretary of the Interior, and the Commanding
			 General of the United States Army Corps of Engineers shall give priority
			 towards the employment of veterans who served on active duty in the Armed
			 Forces on or after September 11, 2001.
				(3)CoordinationThe
			 Secretary of Veterans Affairs shall coordinate the activities of the Attorney
			 General, the Secretary of Agriculture, the Secretary of Commerce, the Secretary
			 of Homeland Security, the Secretary of the Interior, and the Commanding General
			 of the United States Army Corps of Engineers to employ veterans as part of the
			 veterans job corps.
				(4)Oversight of
			 projectsThe secretaries referred to in paragraph (1) and the
			 Commanding General of the United States Army Corps of Engineers shall each
			 provide oversight of the projects for which they employ veterans under
			 subparagraph (A) of such paragraph or award grants or enter into contracts
			 under subparagraph (B) of such paragraph.
				(c)First
			 responders
				(1)FirefightersAs
			 part of the veterans jobs corps, the Secretary of Homeland Security shall award
			 grants under section 34 of the Federal Fire Prevention and Control Act of 1974
			 (15 U.S.C. 2229a) to hire veterans as firefighters.
				(2)Law enforcement
			 officersAs part of the veterans jobs corps, the Attorney General
			 shall award grants under part Q of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law
			 enforcement officers.
				(3)PriorityIn
			 awarding grants under this subsection to hire veterans, the Secretary of
			 Homeland Security and the Attorney General shall give priority to the hiring of
			 veterans who served on active duty in the Armed Forces on or after September
			 11, 2001.
				(d)Assistance
				(1)In
			 generalThe Secretary of Veterans Affairs may provide assistance
			 to the secretaries described in subsection (a), the Attorney General, and the
			 Commanding General of the United States Army Corps of Engineers to carry out
			 the veterans jobs corps. Such assistance may take the form of a transfer under
			 paragraph (2).
				(2)TransfersExcept
			 as otherwise provided in this subsection, of amounts appropriated or otherwise
			 made available to the Secretary of Veterans Affairs to carry out this section,
			 the Secretary of Veterans Affairs may transfer such amounts as the Secretary
			 considers appropriate to carry out the veterans jobs corps to the
			 following:
					(A)The Attorney
			 General.
					(B)The Secretary of
			 Agriculture.
					(C)The Secretary of
			 Commerce.
					(D)The Secretary of
			 Homeland Security.
					(E)The Secretary of
			 the Interior.
					(F)The Commanding
			 General of the United States Army Corps of Engineers.
					(3)Assistance for
			 conservation, resource management, historic preservation, and cemetery
			 maintenance and improvement projects
					(A)ApplicationIf
			 a secretary referred to in subsection (b)(1) or the Commanding General of the
			 United States Army Corps of Engineers seeks assistance under paragraph (1) to
			 employ a veteran to carry out a project under subparagraph (A) of subsection
			 (b)(1) or to award a grant or contract to carry out a project under
			 subparagraph (B) of such subsection, such secretary or the Commanding General
			 shall submit to the Secretary of Veterans Affairs an application therefor at
			 such time, in such manner, and containing such information as the Secretary of
			 Veterans Affairs may require.
					(B)SelectionThe
			 Secretary of Veterans Affairs shall, in consultation with the steering
			 committee established under subparagraph (C), award assistance under this
			 paragraph in accordance with such criteria as the steering committee
			 establishes.
					(C)Steering
			 committee
						(i)In
			 generalThe Secretary of Veterans Affairs shall establish a
			 steering committee—
							(I)to establish
			 selection criteria for the awarding of assistance under paragraph (1) to employ
			 a veteran to carry out a project under subparagraph (A) of subsection (b)(1) or
			 to award a grant or contract to carry out a project under subparagraph (B) of
			 such subsection; and
							(II)to provide the
			 Secretary of Veterans Affairs with advice on awarding assistance under this
			 subsection with respect to projects described in subsection (a)(1) and carrying
			 out the veterans jobs corps under subsection (b).
							(ii)CompositionThe
			 steering committee shall be composed of the following:
							(I)The Secretary of
			 Veterans Affairs.
							(II)The Secretary of
			 Agriculture.
							(III)The Secretary of
			 Commerce.
							(IV)The Secretary of
			 the Interior.
							(V)The Commanding
			 General of the United States Army Corps of Engineers.
							(iii)ChairpersonThe
			 chairperson of the steering committee shall be the Secretary of Veterans
			 Affairs.
						(iv)Advisory
			 inputThe Secretary of Defense and the Secretary of Labor may
			 provide advice to the steering committee.
						(4)Assistance for
			 first respondersNot more than 10 percent of amounts appropriated
			 or otherwise made available to the Secretary of Veterans Affairs to carry out
			 this section may be transferred to the Attorney General and the Secretary of
			 Homeland Security to employ veterans under subsection (c).
				(e)Reporting
			 frameworkThe Secretary of Veterans Affairs shall establish a
			 reporting framework to regularly monitor and evaluate the veterans jobs corps
			 to ensure proper oversight and accountability of the veterans jobs
			 corps.
			(f)OutreachThe
			 Secretary of Veterans Affairs shall ensure that veterans employed under the
			 veterans jobs corps are aware of benefits and assistance available to them
			 under laws administered by the Secretary of Veterans Affairs.
			(g)Authorization of
			 appropriations
				(1)In
			 generalThere is available without further appropriation to the
			 Secretary of Veterans Affairs to carry out this section, $1,000,000,000 for the
			 period of fiscal years 2012 through 2017.
				(2)LimitationOf
			 amounts made appropriated or otherwise made available to carry out this
			 section, not more than five percent may be spent to administer the veterans
			 jobs corps.
				(h)Veteran
			 definedIn this section, the term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.
			3.Pilot program on
			 providing veterans with access at One-Stop Centers to Internet websites to
			 facilitate online job searches
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Labor shall commence a pilot program to assess the
			 feasibility and advisability of providing veterans seeking employment with
			 access to computing facilities to facilitate the access of such veterans to
			 Internet websites that—
				(1)match such
			 veterans with available jobs based on the skills the veterans acquired as
			 members of the Armed Forces; and
				(2)allow employers to
			 post information about available jobs.
				(b)DurationThe
			 pilot program required by subsection (a) shall be carried out during the
			 one-year period beginning on the date on which the Secretary commences the
			 pilot program.
			(c)LocationsThe
			 pilot program shall be carried out at such one-stop centers and such other
			 locations as the Secretary of Labor considers appropriate for purposes of the
			 pilot program.
			(d)Assistance with
			 use of Internet websites
				(1)In
			 generalUnder the pilot program, the Secretary of Labor shall
			 provide each veteran using computing facilities made available under the pilot
			 program with assistance in using such facilities to find employment via
			 Internet websites described in subsection (a).
				(2)Disabled
			 veterans' outreach program specialists and local veterans' employment
			 representativesEach State that employs a disabled veterans'
			 outreach program specialist under section 4103A of title 38, United States
			 Code, or a local veterans' employment representative under section 4104 of such
			 title shall make such employees available to the Secretary of Labor for
			 purposes of providing assistance under paragraph (1).
				(e)ReportNot
			 later than 455 days after the date of the enactment of this Act, the Secretary
			 of Labor shall submit to the Committee on Veterans’ Affairs and the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Veterans’ Affairs and the Committee on Education and the Workforce of the House
			 of Representatives a report on the pilot program that includes the findings of
			 the Secretary with respect to the feasibility and advisability of providing
			 computing facilities as described in subsection (a) with assistance as
			 described in subsection (d) at all one-stop centers.
			(f)FundingAmounts
			 made available to the Secretary of Labor to make grants or contracts under
			 section 4102A(b)(5) of title 38, United States Code, shall be available to the
			 Secretary to carry out the pilot program required by subsection (a).
			(g)One-Stop center
			 definedIn this section, the term one-stop center
			 means a center described in section 134(c) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2864(c)).
			4.State
			 consideration of military training in granting certain State certifications and
			 licenses as a condition on the receipt of funds for veterans employment and
			 training
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the
			 following:
				
					(9)(A)As a condition of a
				grant or contract under which funds are made available to a State in order to
				carry out section 4103A or 4104 of this title for any program year, the
				Secretary shall require the State—
							(i)to demonstrate that when the State
				approves or denies a certification or license described in subparagraph (B) for
				a veteran the State takes into consideration any training received or
				experience gained by the veteran while serving on active duty in the Armed
				Forces; and
							(ii)to disclose to the Secretary in
				writing—
								(I)criteria applicants must satisfy to
				receive a certification or license described in subparagraph (B) by the
				State;
								(II)a description of the standard
				practices of the State for evaluating training received by veterans while
				serving on active duty in the Armed Forces and evaluating the documented work
				experience of such veterans during such service for purposes of approving or
				denying a certification or license described in subparagraph (B); and
								(III)identification of areas in which
				training and experience described in subclause (II) fails to meet criteria
				described in subclause (I).
								(B)A
				certification or license described in this subparagraph is any of the
				following:
							(i)A license to be a State tested nursing
				assistant or a certified nursing assistant.
							(ii)A commercial driver’s license.
							(iii)An emergency medical technician
				license EMT–B or EMT–I.
							(iv)An emergency medical
				technician–paramedic license.
							(C)The Secretary shall share the
				information the Secretary receives under subparagraph (A)(ii) with the
				Secretary of Defense to help the Secretary of Defense improve training for
				military occupational specialties so that individuals who receive such training
				are able to receive a certification or license described in subparagraph (B)
				from a
				State.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a program year beginning on or after the date of the enactment of
			 this Act.
			5.Minimum funding levels
			 for disabled veterans' outreach program specialists and local veterans'
			 employment representatives
			(a)In
			 generalClause (iii) of
			 section 4102A(c)(2)(B) of title 38, United States Code, is amended to read as
			 follows:
				
					(iii)(I)In carrying out this paragraph, the
				Secretary shall establish minimum funding levels and may establish
				hold-harmless criteria for States.
						(II)Except as provided in subclause (III), at a
				minimum, the minimum funding levels established under subclause (I) shall
				ensure that each State receives sufficient funding to support at least one
				disabled veterans' outreach program specialist appointed under section
				4103A(a)(1) of this title and one local veterans' employment representative
				assigned under section 4104(b) of this title per 5,000 square miles of service
				delivery area within the State.
						(III)In determining minimum funding levels under
				subclause (II), the Secretary may exclude consideration of counties with a
				population density of less than one person per square
				mile.
						.
			(b)Report
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Labor shall submit to Congress a report on the
			 effect of the amendment made by subsection (a) on veterans who reside in highly
			 rural areas.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 the effect of the amendment made by subsection (a) on veterans who reside in
			 highly rural areas.
					(B)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to improve the provision of contracts and grants under
			 section 4102A(b)(5) of such title to meet the needs of veterans who reside in
			 highly rural areas and are eligible for services furnished under chapter 41 of
			 such title.
					(3)Highly rural
			 definedIn this subsection, the term highly rural,
			 in the case of an area, means that the area consists of a county or counties
			 having a population of less than seven persons per square mile.
				6.Off-base
			 transition training
			(a)Provision of
			 off-Base transition trainingDuring the one-year period beginning on the
			 date of the enactment of this Act, the Secretary of Labor shall provide the
			 Transition Assistance Program under section 1144 of title 10, United States
			 Code, to eligible individuals at locations other than military installations to
			 assess the feasibility and advisability of providing such program to eligible
			 individuals at locations other than military installations.
			(b)Eligible
			 individualsFor purposes of this section, an eligible individual
			 is a veteran or the spouse of a veteran.
			(c)Locations
				(1)Number of
			 StatesThe Secretary shall carry out the training under
			 subsection (a) in not less than three and not more than five States selected by
			 the Secretary for purposes of this section.
				(2)Selection of
			 States with high unemploymentOf the States selected by the
			 Secretary under paragraph (1), at least two shall be States with high rates of
			 unemployment among veterans.
				(3)Number of
			 locations in each StateThe Secretary shall provide training
			 under subsection (a) to eligible individuals at a sufficient number of
			 locations within each State selected under this subsection to meet the needs of
			 eligible individuals in such State.
				(4)Selection of
			 locationsThe Secretary shall select locations for the provision
			 of training under subsection (a) to facilitate access by participants and may
			 not select any location on a military installation other than a National Guard
			 or reserve facility that is not located on an active duty military
			 installation.
				(d)Inclusion of
			 information about veterans benefitsThe Secretary shall ensure
			 that the training provided under subsection (a) generally follows the content
			 of the Transition Assistance Program under section 1144 of title 10, United
			 States Code.
			(e)Annual
			 reportNot later than March 1 of any year during which the
			 Secretary provides training under subsection (a), the Secretary shall submit to
			 Congress a report on the provision of such training.
			(f)Comptroller
			 General reportNot later than 180 days after the termination of
			 the one-year period described in subsection (a), the Comptroller General of the
			 United States shall submit to Congress a report on the training provided under
			 such subsection. The report shall include the evaluation of the Comptroller
			 General regarding the feasibility and advisability of carrying out off-base
			 transition training at locations nationwide.
			7.100 percent
			 continuous levy on payment to medicare providers and suppliersParagraph (3) of section 6331(h) of the
			 Internal Revenue Code of 1986 is amended by striking the period at the end and
			 inserting , or, with respect to payments made during the 5-year period
			 beginning on the date of the enactment of the Veterans Jobs Corps Act of 2012, to a
			 Medicare provider or supplier under title XVIII of the Social Security
			 Act..
		8.Research and
			 development program for ultra-deepwater and unconventional natural gas and
			 other petroleum resources
			(a)RepealSubtitle J of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16371 et seq.) is repealed.
			(b)RescissionThe
			 unobligated balances of funds made available for fiscal year 2012 under section
			 999H of the Energy Policy Act of 2005 (42 U.S.C. 16378) (as it existed before
			 the amendment made by subsection (a)) are rescinded permanently.
			9.Revocation or
			 denial of passport in case of certain unpaid taxes
			(a)In
			 generalSubchapter D of chapter 75 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
				
					7345.Revocation or
				denial of passport in case of certain tax delinquencies
						(a)In
				generalIf the Secretary
				receives certification by the Commissioner of Internal Revenue that any
				individual has a seriously delinquent tax debt in an amount in excess of
				$50,000, the Secretary shall transmit such certification to the Secretary of
				State for action with respect to denial, revocation, or limitation of a
				passport pursuant to section 4 of the Act entitled An Act to regulate
				the issue and validity of passports, and for other purposes, approved
				July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport
				Act of 1926.
						(b)Seriously
				delinquent tax debtFor
				purposes of this section, the term seriously delinquent tax debt
				means an outstanding debt under this title for which a notice of lien has been
				filed in public records pursuant to section 6323 or a notice of levy has been
				filed pursuant to section 6331, except that such term does not include—
							(1)a debt that is being paid in a timely
				manner pursuant to an agreement under section 6159 or 7122, and
							(2)a debt with respect to which a collection
				due process hearing under section 6330, or relief under subsection (b), (c), or
				(f) of section 6015, is requested or pending.
							(c)Adjustment for
				inflationIn the case of a
				calendar year beginning after 2012, the dollar amount in subsection (a) shall
				be increased by an amount equal to—
							(1)such dollar
				amount, multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year, determined
				by substituting calendar year 2011 for calendar year
				1992 in subparagraph (B) thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $1,000,
				such amount shall be rounded to the next highest multiple of
				$1,000..
			(b)Clerical
			 amendmentThe table of sections for subchapter D of chapter 75 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 7345. Revocation or denial of passport in case of certain
				tax
				delinquencies.
					
					.
			(c)Authority for
			 information sharing
				(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(23)Disclosure of
				return information to Department of State for purposes of passport revocation
				under section 7345
							(A)In
				generalThe Secretary shall, upon receiving a certification
				described in section 7345, disclose to the Secretary of State return
				information with respect to a taxpayer who has a seriously delinquent tax debt
				described in such section. Such return information shall be limited to—
								(i)the taxpayer
				identity information with respect to such taxpayer, and
								(ii)the amount of
				such seriously delinquent tax debt.
								(B)Restriction on
				disclosureReturn information disclosed under subparagraph (A)
				may be used by officers and employees of the Department of State for the
				purposes of, and to the extent necessary in, carrying out the requirements of
				section 4 of the Act entitled An Act to regulate the issue and validity
				of passports, and for other purposes, approved July 3, 1926 (22 U.S.C.
				211a et seq.), commonly known as the Passport Act of
				1926.
							.
				(2)Conforming
			 amendmentParagraph (4) of section 6103(p) of the Internal
			 Revenue Code of 1986 is amended by striking or (22) each place
			 it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A)
			 and inserting (22), or (23).
				(d)Revocation
			 authorizationThe Act entitled An Act to regulate the
			 issue and validity of passports, and for other purposes, approved July
			 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of
			 1926, is amended by adding at the end the following:
				
					4.Authority to deny
				or revoke passport
						(a)Ineligibility
							(1)IssuanceExcept
				as provided under subsection (b), upon receiving a certification described in
				section 7345 of the Internal Revenue Code of 1986 from the Secretary of the
				Treasury, the Secretary of State may not issue a passport or passport card to
				any individual who has a seriously delinquent tax debt described in such
				section.
							(2)RevocationThe
				Secretary of State shall revoke a passport or passport card previously issued
				to any individual described in subparagraph (A).
							(b)Exceptions
							(1)Emergency and
				humanitarian situationsNotwithstanding subsection (a), the
				Secretary of State may issue a passport or passport card, in emergency
				circumstances or for humanitarian reasons, to an individual described in
				subsection (a)(1).
							(2)Limitation for
				return to united statesNotwithstanding subsection (a)(2), the
				Secretary of State, before revocation, may—
								(A)limit a previously
				issued passport or passport card only for return travel to the United States;
				or
								(B)issue a limited
				passport or passport card that only permits return travel to the United
				States.
								.
			(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2013.
			
